Citation Nr: 1040266	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for irritable bowel syndrome 
(IBS)	.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.C. Blake, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 2001 to December 
2001, February 2003 to May 2003, and from January 2004 to August 
2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
irritable bowel syndrome.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent evidence of record does not demonstrate a 
current diagnosis of irritable bowel syndrome.


CONCLUSION OF LAW

Irritable bowel syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009-2010); 38 C.F.R. §§ 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by an August 2005 letter.  In this letter, VA informed 
the Veteran that in order to substantiate a claim for service 
connection, the evidence needed to show she had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.

As to informing the Veteran of which information and evidence she 
was to provide to VA and which information and evidence VA would 
attempt to obtain on her behalf, VA informed her it had to obtain 
any records held by any federal agency.  This letter also 
informed her that on her behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that she could obtain private records herself and 
submit them to VA.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, an April 
2006 letter to the Veteran included the type of evidence 
necessary to establish a disability rating and effective date for 
the disability on appeal.  Although this notice was not issued 
before the March 2006 rating decision on appeal, the Veteran has 
not been prejudiced, as the Veteran's pending claim is denied.  A 
statement of the case (SOC) was also issued to her in July 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, prejudicial, normally falls upon the party 
attaching the agency's determination, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current 
appeal, VA has obtained the Veteran's service treatment records 
and VA outpatient treatment records.  The Veteran was also 
provided VA examinations in connection with her claim in October 
2005 and November 2006.  The VA examiners noted her medical 
history, recorded pertinent examination findings, and the 
November 2006 VA examiner also reviewed the Veteran's claims 
file.  All obtainable evidence identified by the Veteran relative 
to the claim has been obtained and associated with the claims 
file.  The Board notes that the VA examination reports are 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which was not obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).
II.  Decision

The Veteran contends in an April 2006 notice of disagreement that 
she has been taking medication since January 2005 for irritable 
bowel syndrome.  The Veteran asserts that service connection is 
warranted for irritable bowel syndrome.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  Service connection may also be granted for any 
disease after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Review of the evidentiary record reveals there is no competent 
evidence showing that the Veteran currently has irritable bowel 
syndrome.  Service treatment records show that the Veteran 
suffered an acute cerebral thrombosis causing right posterior 
lateral medullary CVA (stroke) in November 2004, and was treated 
with Coumadin therapy.  An April 2005 report of medical history 
also reflects the Veteran reported having stomach or intestinal 
trouble due to the medication for treatment of her stroke.

After discharge from service, VA outpatient treatment records 
show complaints and treatment for constipation.  In February 
2006, the Veteran complained of being constipated and 
experiencing pain while moving bowels.  In May 2006, she reported 
that her stomach hurt at night, still constipated, but had no 
diarrhea.  In August 2006, the Veteran reported mild constipation 
while taking doxycycline.  Furthermore, an October 2005 VA 
examination reflects complaints of constipation and a November 
2006 VA examination shows complaints of intermittent diarrhea and 
constipation, but that diarrhea occurred with her menstrual 
cycles.  

The Board concludes that there is a lack of competent evidence 
that the Veteran has irritable bowel syndrome.  Based upon the 
evidence in the claims file, no current diagnosis for this 
claimed disorder has been entered.  In the October 2005 VA 
examination, the examiner opined that he is not convinced that 
the Veteran really has irritable bowel syndrome, but rather she 
only has constipation because she was taking psyllium (laxative) 
and initially only complained of constipation.  Moreover, in the 
November 2006 VA examination, the examiner concluded that the 
Veteran's constipation and diarrhea, only with her menstrual 
cycles, did not constitute a sound basis for a diagnosis of 
irritable bowel syndrome.  Therefore, the evidence of record is 
void of any medical treatment for this claimed disorder.

The Veteran was informed in an August 2005 letter that she must 
have evidence of a current disability for her claimed disorder.  
She has not presented any such evidence nor has she provided any 
information as to where VA could obtain such evidence.  Since 
there is no competent medical evidence of any current 
"disability," service connection cannot be granted.  The United 
States Court of Appeals for Veterans Claims has held that a 
condition or injury occurred in-service alone is not enough; 
there must be a current disability resulting from that condition 
or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability," and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without 
a finding of an underlying disorder, cannot be service 
connected).

The Board is aware of the Veteran's belief and does not doubt her 
sincerity that she is taking medication for irritable bowel 
syndrome and suffers from constipation.  However, although the 
Veteran is competent to describe symptoms observable to a lay 
person, she is without the appropriate medical training and 
expertise to offer an opinion on a medical matter, including the 
diagnosis of a specific disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Furthermore, the 
question of causation, in this case, involves a complex medical 
issue that the Veteran is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for irritable bowel syndrome.  See Gilbert, 
1 Vet. App. at 55.


ORDER

Entitlement to service connection for irritable bowel syndrome is 
denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


